[Cite as State v. Davis, 2022-Ohio-2397.]


                                        COURT OF APPEALS
                                   TUSCARAWAS COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. Earle E. Wise, P.J.
                                               :       Hon. W. Scott Gwin, J.
                          Plaintiff-Appellee   :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. 2021 AP 12 0034
WESLEY DAVIS                                   :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Tuscarawas
                                                   County Court of Common Pleas, Case No.
                                                   2021 CR 04 0142


JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            July 12, 2022


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

KRISTINE BEARD                                     DAN GUINN
Assistant Prosecutor                               232 West 3rd Street, Ste. 312
125 E. High Avenue                                 Dover, OH 44622
New Philadelphia, OH 44663
Tuscarawas County, Case No. 2021 AP 12 0034                                               2


Gwin, J.,

       {¶1}    Appellant Wesley E. Davis [“Davis”] appeals his sentence after a negotiated

guilty plea in the Tuscarawas County Court of Common Pleas.

                                   Facts and Procedural History

       {¶2}    Davis was indicted by the Tuscarawas County Grand Jury for one count of

Rape in violation of R.C. 2907.02(A)(1) with a sexually violent predator specification for a

child less than ten years of age, a felony of the first degree, and two counts of Gross

Sexual Imposition in violation of R.C. 2907.05(A)(4), felonies of the third degree. The

victims for the offenses were Davis's two granddaughters both less than thirteen years of

age at the time of the offenses.

       {¶3}    On the day of trial, the state agreed to dismiss count one [Rape], in

exchange for a plea to the remaining counts of Gross Sexual Imposition. After accepting

Davis's no contest plea and making a finding of guilt the court dismissed count one

[Rape].     The court deferred sentencing, ordered a pre-sentence investigation, and

continued Davis on pretrial supervision.

       {¶4}    At the sentencing hearing, the mother of the victims was present and

addressed the trial court advising the Court how the abuse had seriously affected the

children and the family. Davis's counsel argued that Davis should be placed on

community control.      After a review of the presentence investigation report and

statements of the parties, the trial court sentenced Davis to serve an aggregate term

of forty-eight months in prison.

                                      Assignment of Error

       {¶5}    Davis raises one Assignment of Error,
Tuscarawas County, Case No. 2021 AP 12 0034                                              3


      {¶6}   “I. THE TRIAL COURT ERRED WHEN IT IMPOSED A PRISON

SENTENCE AS OPPOSED TO COMMUNITY CONTROL UPON THE APPELLANT.”

                                       Law and Analysis

      {¶7}   Davis argues that the trial court erred as a matter of law because the court

did not sentence Davis to a community control sanction.

                                Standard of Appellate Review

      {¶8}   A court reviewing a criminal sentence is required by R.C. 2953.08(F) to

review the entire trial-court record, including any oral or written statements and

presentence-investigation reports. R.C. 2953.08(F)(1) through (4). Although a court

imposing a felony sentence must consider the purposes of felony sentencing under R.C.

2929.11 and the sentencing factors under R.C. 2929.12, “neither R.C. 2929.11 nor

2929.12 requires [the] court to make any specific factual findings on the record.” State v.

Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, at ¶ 20, citing State v.

Wilson, 129 Ohio St.3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 31, and State v. Arnett,

88 Ohio St.3d 208, 215, 724 N.E.2d 793 (2000).

      {¶9}   We review felony sentences using the standard of review set forth in R.C.

2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶22;

State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶31.                R.C.

2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

and remand for resentencing where we clearly and convincingly find that either the record

does not support the sentencing court’s findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

See, also, State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.2d 659, ¶28.
Tuscarawas County, Case No. 2021 AP 12 0034                                              4


      {¶10} R.C. 2953.08(G)(2)(b) does not provide a basis for an appellate court to

modify or vacate a sentence based on its view that the sentence is not supported by the

record under R.C. 2929.11 and 2929.12. State v. Jones, 163 Ohio St.3d 242, 2020-

Ohio-6729, 169 N.E.3d 649, ¶39. The Ohio Supreme Court further elucidated in State v.

Toles, 166 Ohio St.3d 397, 2021-Ohio-3531, 186 N.E.3d 784, ¶10, “R.C. 2953.08, as

amended, precludes second-guessing a sentence imposed by the trial court based on its

weighing of the considerations in R.C. 2929.11 and 2929.12.”

      {¶11} In State v. Bryant, the Court recently clarified the holding in State v. Jones,

163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649,

             The narrow holding in Jones is that R.C. 2953.08(G)(2) does not

      allow an appellate court to modify or vacate a sentence based on its view

      that the sentence is not supported by the record under R.C. 2929.11 and

      2929.12. See Jones at ¶ 31, 39. Nothing about that holding should be

      construed as prohibiting appellate review of a sentence when the claim is

      that the sentence was improperly imposed based on impermissible

      considerations—i.e., considerations that fall outside those that are

      contained in R.C. 2929.11 and 2929.12. Indeed, in Jones, this court made

      clear that R.C. 2953.08(G)(2)(b) permits appellate courts to reverse or

      modify sentencing decisions that are “‘otherwise contrary to law.’” Jones at

      ¶ 32, quoting R.C. 2953.08(G)(2)(b).        This court also recognized that

      “otherwise contrary to law” means “‘in violation of statute or legal regulations

      at a given time.’” Id. at ¶ 34 quoting Black’s Law Dictionary 328 (6th

      Ed.1990). Accordingly, when a trial court imposes a sentence based on
Tuscarawas County, Case No. 2021 AP 12 0034                                                5


       factors or considerations that are extraneous to those that are permitted by

       R.C. 2929.11 and 2929.12, that sentence is contrary to law. Claims that

       raise these types of issues are therefore reviewable.

Slip Opinion No. 2020-0599, 2022-Ohio-1878(June 7, 2022), ¶22.

                 Issue for Appellate Review: Whether Davis’s sentence was imposed

based on impermissible considerations—i.e., considerations that fall outside those that

                       are contained in R.C. 2929.11 and 2929.12

                                         R.C. 2929.13(C)

       {¶12} R.C. 2929.13(C) applies to one convicted of a third degree felony. Davis

pled no contest to two felonies of the third degree.

       {¶13} According to R.C. 2929.13(C), when determining whether a third-degree

felony warrants a prison sentence, the trial court is to consider the seriousness and

recidivism factors contained in R.C. 2929.12. As well, the trial court is to consider the

purposes and principles of sentencing outlined in R.C. 2929.11.

                                           R.C. 2929.11

       {¶14} R.C. 2929.11(A) governs the purposes and principles of felony sentencing

and provides that a sentence imposed for a felony shall be reasonably calculated to

achieve the two overriding purposes of felony sentencing, which are (1) to protect the

public from future crime by the offender and others, and (2) to punish the offender using

the minimum sanctions that the court determines will accomplish those purposes. In

order to achieve these purposes and principles, the trial court must consider the need for

incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the public,
Tuscarawas County, Case No. 2021 AP 12 0034                                               6


or both. R.C. 2929.11(A). Additionally, the sentence must be commensurate with, and

not demeaning to, the seriousness of the offender’s conduct and its impact on the victims

and consistent with sentences imposed for similar crimes by similar offenders.” R.C.

2929.11(B).

                                          R.C. 2929.12

       {¶15} R.C. 2929.12 sets forth the seriousness and recidivism factors for the

sentencing court to consider in determining the most effective way to comply with the

purposes and principles of sentencing set forth in R.C. 2929.11. The statute provides a

non-exhaustive list of factors a trial court must consider when determining the

seriousness of the offense and the likelihood that the offender will commit future offenses.

                                        The Case at Bar

       {¶16} In the case at bar, the trial court heard from the victims’ mother and their

pastor. (Sent. T. at 3-6.) The court heard from Davis’s attorney, the state’s attorney, and

Davis. The trial court reviewed the presentence investigation report, and the victim impact

statements. (Sent. T. at 2).

       {¶17} In the case at bar, the record supports that the harm caused the victims was

“serious physical harm” [R.C. 2929.12(B)(2)]. (Sent. T. at 8). The offenses were also

more serious because Davis used his relationship with the victims to facilitate the

offenses. [R.C. 2929.12(B)(6)]. (Sent. T. at 8-9). None of the factors set forth in R.C.

2929.12(C) are applicable to render the offenses “less serious.” (Sent. T. at 9). No

grounds for mitigation are contained in the record.      (Sent. T. at 9). Davis has not

expressed his remorse and continues to deny anything happened. (Sent. T. at 7).
Tuscarawas County, Case No. 2021 AP 12 0034                                             7


       {¶18} Accordingly, the trial court considered the purposes and principles of

sentencing [R.C. 2929.11] as well as the factors that the court must consider when

determining an appropriate sentence. [R.C. 2929.12].

       Davis has not demonstrated that the trial court imposed the sentence based on

impermissible considerations—i.e., considerations that fall outside those that are

contained in R.C. 2929.11 and 2929.12. State v. Bryant, Slip Opinion No. 2020-0599,

2022-Ohio-1878(June 7, 2022), ¶22.

       {¶19} We conclude that the trial court did not commit error when it sentenced

Davis. Upon review, we find that the trial court’s sentencing on the charges complies with

applicable rules and sentencing statutes. While Davis may disagree with the weight given

to these factors by the trial judge, Davis’s sentence was within the applicable statutory

range, and the sentence is not based on considerations that fall outside those that are

contained in R.C. 2929.11 and 2929.12. Therefore, we have no basis for concluding that

it is contrary to law.

       {¶20} Davis’s First Assignment of Error is overruled.
Tuscarawas County, Case No. 2021 AP 12 0034                             8


      {¶21} The judgment of the Tuscarawas County Court of Common Pleas is

affirmed.

By Gwin, J.,

Wise, Earle E., P.J., and

Baldwin, J., concur